Citation Nr: 1614782	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-50 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 17, 2006, for the award of a 10 percent rating for right shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to January 1992 and from May 1993 to April 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for right shoulder tendonitis to 10 percent, effective May 17, 2006.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida, RO.  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In April 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1. The Veteran's claim for an increased rating for his service-connected right shoulder disability was received May 17, 2006.  

2. The RO awarded a 10 percent rating based on findings on an April 2007 VA examination scheduled in connection with that claim for increase.

3.  An increase in severity of the Veteran's right shoulder disability was not factually ascertainable during the one-year period prior to May 17, 2006.  


CONCLUSION OF LAW

An effective date prior to May 17, 2006, for the award of a 10 percent rating for the Veteran's right shoulder disability is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2006 and September 2009, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and, as specifically relevant here, effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned explained the law and regulations governing effective dates of awards and indicated what evidence is needed to establish an earlier effective date for the award of the 10 percent rating in question (i.e., evidence of worsening during the year prior to the filing of the claim).  The undersigned also advised the Veteran that prior final rating decisions that denied him an increased rating for the right shoulder disability constituted legal bars to an effective date prior to the dates of those decisions, which could only be removed by alleging (and demonstrating) clear and unmistakable error (CUE) in the decisions.  He indicated that he was not alleging CUE in a prior final rating decision.  Following the Board's April 2014 remand, VA sent the Veteran a letter requesting releases for private treatment records he identified (i.e., at the hearing, as alleging showing an increase in disability prior to the filing if the claim); he did not respond.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

All evidence relevant to the appellant's claim has been secured (except for the private treatment records which cannot be obtained without his authorization).  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Veteran asserts that symptoms found on April 2007 VA examination existed since service, and thus the effective date of the current 10 percent rating should apply back to June 1998 (when a prior 10 percent rating was discontinued because he failed to report for a periodic VA examination).  

The effective date of an award of an increased rating is the date of claim or the date entitlement arose, whichever is later.  However, a governing regulation allows for the assignment of an increased rating up to one-year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in a disability had occurred during such period.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Historically, a September 1995 rating decision granted the Veteran service connection for right shoulder tendinitis, rated 10 percent, effective April 6, 1995.  Because he failed to report for an examination scheduled to confirm continuing disability, a June 1998 decision letter by the RO notified him that his award was terminated, effective June 1, 1998.  Thereafter, the Veteran's multiple applications for an increased rating were denied, most recently by an unappealed February 2003 rating decision.  CUE in those earlier rating decisions is not alleged; during the March 2014 hearing, the Veteran specified that he was not alleging CUE.  He has also acknowledged that he did not file a claim for increase subsequent to the February 2003 rating decision and prior to May 17, 2006.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's claim for an increased rating for his right shoulder disability was received on May 17, 2006.  In connection with that claim the RO arranged for an April 2007 examination to assess the disability.  Based on that examination the RO awarded a 10 percent rating effective from May 17, 2006 (the date on which the claim was received.  There is no evidence in the record that wears on the severity of of/suggests a worsening of his right shoulder disability during the one-year period prior to May 17, 2006.  

As indicated above, at the hearing before the undersigned the Veteran identified private treatment records (for the period prior to the May 2006 filing of his claim) which he alleged would demonstrate that his right shoulder disability had worsened.  To assist him in the development of claim for an earlier effective date the Board remanded this matter to obtain such records.  However, the Veteran did not respond to the RO's request for his authorization for VA to obtain the records, and without such authorization they could not be sought.  [The Board observes that the inference from his nonresponse is that either the records are nonexistent or that they do not support his claim.]

Addressing the facts presented the Board notes that the RO has already assigned the Veteran the earlier of the possible dates on which the effective date of an increased rating may be based:  The May 17, 2006 date of claim precedes the April 2007 date of the VA examination showing increased right shoulder disability (i.e., when entitlement arose) by nearly a year.  [Apparently, the RO extended the Veteran the benefit of the doubt, and determined that the disability shown on April 2007 examination existed when the claim was filed.]

As the Veteran has acknowledged that he did not file an earlier (post-February 2003 and prior to May 17, 2006) claim for increase the sole basis for assigning an earlier effective date for the increased rating would be if there was factual evidence in the record showing a worsening of the right shoulder disability to a compensable degree during the one year period preceding the filing of his claim for increase (in which case the effective date could be made retroactive to the date such evidence was received/created (if VA records).  As was indicated above, there is no such evidence in the record (and as explained in greater detail above the Veteran frustrated the Board's attempt to assist him in developing for possibly material evidence by not responding to an RO request for authorization to obtain private records).

The evidence provides no support for the Veteran's claim.   The facts presented do not present any basis for granting the benefit sought under the governing law and regulations.  The law is dispositive, and the appeal in this matter must be denied.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An effective date earlier than May 17, 2006, for the award of an increased 10 percent rating for a right shoulder disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


